Citation Nr: 0002031	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-49 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for diabetes mellitus, 
hypertension and hepatitis.  The RO also determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for a 
disability of the left shoulder and therefore that claim was 
also denied.  

In a July 1999 rating action, the RO granted the claim of 
entitlement to service connection for a left shoulder 
disability, for which a noncompensable evaluation was 
assigned.  In January 2000, the veteran's representative 
submitted a statement pertaining to the noncompensable 
evaluation assigned for the left shoulder disability and the 
Board construes this statement as a timely notice of 
disagreement (NOD).  The Board is required to remand this 
issue to the RO for issuance of a Statement of the Case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, only issues of entitlement to service connection 
for diabetes mellitus, hypertension and for hepatitis are 
before the Board for appellate consideration at this time.  
The claim of entitlement to an increased evaluation for a 
left shoulder disability will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  During the veteran's retirement physical examination in 
June 1974 "latent diabetes mellitus" was identified.

2.  The medical records show a current diagnosis of diabetes 
mellitus.

3.  The weight of the evidence does not establish that the 
currently diagnosed diabetes mellitus had its onset in-
service or is related to any incident of service.

4.  There is no evidence that the veteran's hypertension was 
either incurred in or aggravated by service and no competent 
medical evidence of a nexus between his hypertension and 
service.

5.  There is no evidence that the veteran's hepatitis was 
either incurred in or aggravated by service and no competent 
medical evidence of a nexus between his hypertension and 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
diabetes mellitus, hypertension and for hepatitis.  In the 
interest of clarity, the law and VA regulations which are 
common to all three issues will be initially set forth.  Then 
these issues will be discussed separately.

Law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

For certain chronic disorders, including diabetes mellitus 
and hypertension, service connection may be granted if 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 


Well Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

I.  Diabetes

Factual Background

Upon enlistment examination conducted in May 1952, a clinical 
evaluation of the genito-urinary system and abdomen and 
viscera was normal and urinalysis was negative for albumin 
and sugar.  Upon periodic evaluations conducted in October 
1966, January 1968 and September 1972 clinical evaluations of 
the genito-urinary system and abdomen and viscera were normal 
and urinalyses were negative for albumin and sugar. 

Testing conducted in June 1974 revealed 2-hour post prandial 
of 183 and 3+ glucose in the veteran's urine and he was 
referred for further evaluation.  Upon further evaluation 
conducted in June 1974, the veteran denied a family history 
of diabetes and denied symptoms of paresthesias, nocturia, 
urinary frequency, polyphagia or polydipsia.  It was noted 
that he had gained about 15 pounds in a year, and was 
otherwise asymptomatic.  A 3-hour glucose tolerance testing 
revealed a fasting blood sugar of 97; 30 minute sugar of 102; 
60 minute sugar of 133; 120 minute sugar of 73; and 180 
minute sugar of 85.  An impression of conflicting laboratory 
data suggesting the possibility of diabetes mellitus but not 
confirmed by recent 3-hour glucose test, was made.  A 5-hour 
glucose tolerance test conducted in July 1974 was trace 
positive at 3 and 4 hours and resulted in a conclusion of 
latent diabetes mellitus.  

Upon retirement examination conducted in June 1974, the 
veteran reported no history of diabetes mellitus.  In item 
74, "Summary of defects and diagnoses", under "endocrine 
system" was the notation "latent diabetes mellitus".

There is no pertinent medical evidence for many years after 
service.

A private medical statement dated in March 1994 primarily 
addressed the veteran's liver disease but a history of 
diabetes treated only with diet was noted.  An impression of 
adult onset diabetes mellitus was made.

Also received was a private medical statement of Dr. P.R.M. 
dated in March 1995.  Dr. M. indicated that the veteran's 
first physical examination and laboratory testing occurred in 
November 1992 at which time his fasting blood glucose was 
267.  The doctor stated that he had no prior testing for 
comparison.  He stated that repeat testing done in December 
1992 was 192 with a glycohemoglobin of 12.9. 

In July 1995, a medical opinion was provided by a VA 
physician, L.D.M., M.D.  The physician addressed the question 
of whether the elevated glucose reading made in June 1974 and 
traces of glucose in the urine shown at that time were more 
likely to be normal variations or symptoms of the diabetes 
mellitus diagnosed in 1992.  The doctor concluded that the 
findings made in 1973 (actually 1974) clearly did not 
indicate the initiation of the processes that ultimately led 
to NIDDM (non-insulin dependent diabetes mellitus) in 1992.  
It was explained that the findings noted in 1974 did not 
substantiate a diagnosis of diabetes mellitus, and that 
further, the current criteria for NIDDM were relatively 
stringent.  The doctor stated that in order to establish 
NIDDM it was necessary to have (1) fasting glucose 
concentrations greater that 140 on at least 2 separate 
occasions or (2) in the absence of fasting hyperglycemia, a 
standard 75 gram glucose tolerance must yield in excess of 
200 mgm by 2 hours, and one other sample at 30-60 or 90 
minutes.  

In the VA physician's July 1995 opinion, it was further 
explained that there were numerous "over diagnoses" 
previously (before the current criteria), following glucose 
tolerance tests and that these were due to difficulties 
caused by various variables affecting oral glucose tolerance 
tests.  It was noted that only 15 to 20 percent of abnormal 
glucose tolerance tests developed into overt diabetes.  It 
was also explained that with regard to traces of glucose in 
the urine, this was not relevant to NIDDM because renal 
glycosuria occurred when the glucose threshold of the 
proximal tubules (usually 200 to 240) is exceeded.  It was 
noted that this was due to proximal tubule dysfunction or to 
excess glomular glucose filtration due to hyperglycemia 
beyond the normal levels (as in glucose infusions).

By rating action of July 1995, the RO denied the claim of 
entitlement to service connection for diabetes.

In March 1996, Dr. P.R.M. provided another medical statement.  
Therein, he opined that having reviewed the veteran's medical 
records, it was felt that his diabetes mellitus was service 
connected in that it was present in 1974 when he had a 
fasting blood glucose of 183 and trace glucosuria and when a 
diagnosis of latent diabetes was made.  With reference to the 
1995 medical opinion of the RO medical officer, the doctor 
indicated that it was true that the new guidelines were 
relatively stringent and that prior to that time there were 
"over diagnoses."  However, he pointed out that the more 
stringent current criteria were not in place in 1974 when a 
diagnosis of latent diabetes was made.  The doctor also 
stated that time had shown that the veteran did not derive an 
"over diagnosis" as he developed active diabetes in 1992, 
and explained that an over diagnosis would apply only to a 
person given a diagnosis of diabetes mellitus who never 
developed subsequent diabetes mellitus by the stringent 
current criteria.  It was also noted that the evidence showed 
that there were no blood glucose determinations made between 
1974 and 1992. 

In May 1997, a VA evaluation for diabetes mellitus was 
conducted.  Specifically, a medical opinion was requested 
addressing the opinion provided by Dr. P.R.M. in March 1996.  
In that opinion, a VA doctor, Dr. L., indicated that he was 
unable to confirm the findings of Dr. P.R.M.  The Dr. L. 
commented that a review of the veteran's retirement physical 
examination five hour glucose tolerance test showed a slight 
reactive hypoglycemia seen at four hours which was relatively 
common and trace glycosuria at three and four hours which led 
to a diagnosis of latent diabetes mellitus.  The VA doctor 
opined that clearly the glucosuria which occurred at three 
and four hours was reflective of a low renal threshold and 
not suggestive of diabetes mellitus at all.  It was explained 
that at that time, 1974, the reactive hypoglycemia was 
considered to indicate the possibility that diabetes mellitus 
might occur in the future.  Dr. L. stated that technically 
speaking, the test was normal and did not indicate the 
presence of diabetes mellitus.  Dr. L. also pointed out that 
Dr. M. was not correct in that the blood sugar reading of 182 
was post glucose load and not a fasting specimen.

In November 1997, a medical opinion addressing diabetes 
mellitus was obtained from Dr. R.  Dr. R. explained that the 
veteran's claim that latent diabetes was diagnosed upon his 
retirement from service and that latent meant hidden or 
undeveloped.  It was noted that the diagnosis was based on 
the results of 3 and 5 hour glucose tolerance testing in July 
1974.  It was commented that all of the veteran's fasting 
blood sugars were normal and that at 2 hours the blood sugars 
had returned to normal.  He indicated that the slight 
hypoglycemia seen at 4 hours was probably the reason for the 
conclusion that diabetes mellitus might develop in the 
future.  It was explained that this reactive 4 hour 
hypoglycemia was common and that its significance was 
speculative.  Dr. R. concluded that by the criterion the 
veteran did not have diabetes mellitus in service and opined 
that he agreed with Dr. L. and disagreed with Dr. P.R.M.  

The veteran provided testimony at a hearing held at the RO in 
June 1998.  He testified that a diagnosis of diabetes was 
made during service upon his retirement physical examination 
but that the doctor who made that diagnosis did not recommend 
that he pursue treatment after service.  He stated that 
received his initial post-service treatment for diabetes 
mellitus at age 55.  He indicated that he was currently being 
treated by VA but that he had previously received treatment 
from Dr. P.R.M.   

Analysis

Initial matters: well groundedness of the claim/duty to 
assist/standard of proof

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board has determined that the claim is well grounded.  In 
this regard , the Board notes that there is of record a 
current diagnosis of diabetes mellitus.  The record also 
contains a diagnosis of latent diabetes made upon the 
veteran's separation from service as well as a medical 
opinion to the effect that the diabetes mellitus is of 
service origin.  

Once a well grounded claim has been presented, VA's duty to 
assist the veteran in the development of his claim attaches.  
The Board is cognizant of the fact that in January 2000 the 
veteran's representative requested that the opinion of an 
independent medical expert (IME) be obtained with respect to 
this issue.  The Board may obtain an advisory medical opinion 
from one or more independent medical experts when, in its 
opinion, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, the Board does not believe that a request for a 
medical opinion is warranted for the issue at hand and notes 
that the record as it currently stands contains several 
medical opinions specifically addressing the questions of 
onset and etiology of the claimed disability.

Once a well grounded claim has been presented, the Board has 
the duty to assess the credibility and weight to be given to 
the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), it was held that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

The medical evidence as to this issue is not in substantial 
dispute; rather, there is disagreement surrounding the 
interpretation of the medical evidence, which shows abnormal 
laboratory values and a diagnosis of "latent diabetes 
mellitus" at the close of the veteran's service in 1974; no 
pertinent medical evidence for the next 18 years; and a 
diagnosis of diabetes mellitus in 1992.

In essence, the Board must make a determination as to whether 
the test results in 1974 and the diagnosis of "latent 
diabetes mellitus" made during service was indicative of the 
incurrence of diabetes mellitus in service or within one year 
thereafter or whether such represented the onset of a disease 
process which ultimately led to the diagnosis of diabetes 
mellitus in 1992.  As described in detail above, this 
question has been addressed in several medical opinions of 
record.

The evidence in favor of the veteran consists of the March 
1996 opinion of P.R.M. Dr. P.R.M. provided a medical 
statement wherein he opined that the veteran's diabetes 
mellitus was service connected in that it was present in 1974 
when he had a fasting blood glucose of 183 and trace 
glucosuria and when a diagnosis of latent diabetes was made.

There are three medical opinions against the theory that the 
veteran's diabetes mellitus is connected to his service.  

In July 1995, Dr. L.D.M. concluded that the findings made in 
1974 clearly did not indicate the initiation of the processes 
that ultimately led to diabetes mellitus) in 1992.  Dr. 
L.D.M. explained that the findings noted in 1974 did not 
substantiate a diagnosis of diabetes mellitus.  

In May 1997, a VA doctor, Dr. L., indicated that he was 
unable to confirm the findings of Dr. P.R.M.  Dr. L. The 
doctor commented that a review of the veteran's retirement 
physical examination five hour glucose tolerance test showed 
a slight reactive hypoglycemia seen at four hours, which was 
relatively common, and trace glycosuria at three and four 
hours which led to the diagnosis of latent diabetes mellitus.  
Dr. L. opined that clearly the glucosuria which occurred at 
three and four hours was reflective of a low renal threshold 
and not suggestive of diabetes mellitus at all.  The doctor 
stated that technically speaking, the test was normal and did 
not indicate the presence of diabetes mellitus.  The doctor 
also pointed out that Dr. P.R.M. was not correct in that the 
blood sugar reading of 182 was post glucose load and not a 
fasting specimen.

In November 1997, Dr. R. explained that the diagnosis of 
"latent diabetes mellitus" was based on the results of 3 
and 5 hour glucose tolerance testing in July 1974.  Dr. R. 
noted that all of the veteran's fasting blood sugars were 
normal and that at 2 hours the blood sugars had returned to 
normal.  He indicated that the slight hypoglycemia seen at 4 
hours was probably the reason for the conclusion that 
diabetes mellitus might develop in the future.  It was 
explained that this reactive 4 hour hypoglycemia was common 
and that its significance was speculative.  The doctor 
concluded that the veteran did not have diabetes mellitus in 
service and opined that he agreed with Dr. L. and disagreed 
with Dr. P.R.M.  

In essence, three medical professionals opined that the 
clinical evidence did not reflect that diabetes mellitus was 
present in service or within  one year thereafter or that the 
diabetes mellitus which was diagnosed many years after 
service was related to service.  On the other hand, one 
medical professional opined that the evidence did establish 
that diabetes mellitus was present in service or that the 
diabetes mellitus which was diagnosed many years after 
service was related to service.  

The Board has carefully reviewed the evidence.  Essentially, 
although a diagnosis of "latent diabetes mellitus" was made 
in service the preponderance of the evidence indicates that 
this finding does not establish the actual presence of 
diabetes mellitus in service.  Further, there was no evidence 
presented which showed that a diagnosis of diabetes was made 
within the year following the veteran's separation from 
service or at any time prior to 1992.  

With respect to the diagnosis of diabetes mellitus made in 
1992, the preponderance of the evidence establishes that such 
was not related to the veteran's period of service.  Only one 
medical professional, Dr. P.R.M., opined that there was an 
etiological relationship between service and the subsequent 
development of diabetes mellitus many years after service, 
while three medical professionals opined that there was no 
such etiological relationship 

It is noted that Dr. P.R.M. makes the point that, however the 
1974 test results may be interpreted, the fact remains that 
diabetes mellitus was ultimately diagnosed.  However, the 
three VA physicians have essentially refuted that point by 
opining that the 1974 test results were essentially normal 
and that it is of no medical consequence that diabetes was 
eventually diagnosed almost two decades later.  In other 
words, as the Board reads the three opinions, the test 
results in 1974 did not indicate that diabetes mellitus 
existed at that time and further did not indicate that the 
disease process which led to the ultimate diagnosis of 
diabetes was under way at that time.  These opinions, which 
discussed the test results in detail, are more probative than 
Dr. P.R.M.'s conclusory opinion to the effect that the 1974 
test results were indicative of diabetes mellitus.  Dr. 
P.R.M. did not explain why diabetes was not diagnosed for 
many years thereafter, other than to state that the veteran 
had not been tested between 1974 and 1992 and therefore "it 
cannot be said that he did not have Diabetes mellitus in 
those intervening years."  The Board observes that the Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board also believes that the one year presumptive period 
for diabetes mellitus found in 38 C.F.R. § 1112 and  
38 C.F.R. § 3.307 and 3.309 is indicative of the 
acknowledgment by VA that diabetes mellitus may be undetected 
for a year after service.  In this case, however, it was 18 
years after service when diabetes mellitus was diagnosed.

The veteran has offered his own statements and testimony to 
the effect that diabetes mellitus was incurred during service 
and that it is etiologically related to diabetes mellitus 
which was diagnosed in 1992.  However, it well-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Having weighed the evidence, the Board concludes that the 
preponderance of the evidence establishes that diabetes 
mellitus was not incurred during service or within one year 
following the veteran's discharge from service and that 
diabetes mellitus which was diagnosed many years following 
service was not etiologically related to service, 
specifically the diagnosis of "latent diabetes mellitus" 
made therein.  See Alemany and Gilbert, supra.  The benefit 
sought on appeal is accordingly denied.

II.  Hypertension

Factual Background

Upon enlistment examination conducted in May 1952, blood 
pressure was 90/64 and clinical evaluation of the lungs, 
chest and heart was normal.  Upon periodic evaluation 
conducted in October 1966, blood pressure of 118/62 was 
shown.  Upon periodic evaluation conducted in January 1968, 
blood pressure of 122/78 was shown and an EKG was normal.  
Upon periodic evaluation conducted in September 1972, blood 
pressure of 134/82 was shown.  Upon retirement examination 
conducted in June 1974, blood pressure was 110/70 and 
clinical evaluation of the lungs, chest and heart was normal.  
An electrocardiograph report dated in June 1974 was within 
normal limits.  The service medical records were negative for 
complaints, treatment or findings of hypertension or for a 
diagnosis of hypertension.

Medical records dated in the early 1980's showed evidence of 
elevated blood pressure at that time.  However, no diagnosis 
of hypertension was evidently made.  

Also received was a private medical statement of Dr. P.R.M. 
dated in March 1995.  Dr. M. indicated that sometime after 
April 1993 that veteran had been seen, at which time he was 
found to be hypertensive.  A private medical statement dated 
in March 1994 revealed that the veteran's blood pressure was 
130/80.  An impression of hypertension was shown.

The veteran provided testimony at a hearing held at the RO in 
June 1998.  He testified with respect to hypertension that a 
diagnosis of that condition was never made during service but 
that his service physical examinations would show that his 
blood pressure was at a high level.  The veteran could not 
recall whether he had more than three high blood pressure 
readings while in service.  The veteran testified that he was 
not told during service that he needed a prescription for 
hypertension and indicated that after service he did not seek 
treatment for hypertension.  He testified that at the time of 
the hearing he was on medication for hypertension and that he 
was treated by VA.  

Analysis

Upon review of the evidence, the Board has determined that 
the veteran has not presented a well grounded claim of 
entitlement to service connection for hypertension.

In this case, the veteran has met the first element of Caluza 
because he has submitted competent medical evidence of a 
current diagnosis of hypertension. 
However, the Board finds that he has not met either the 
second or third elements of Caluza because he has submitted 
no evidence establishing the incurrence or aggravation of 
hypertension in service and no competent medical evidence of 
a nexus between the currently diagnosed hypertension and 
service.  In this regard, the evidence includes no diagnosis 
of hypertension made at any time during service, upon 
separation, or within a year following the veteran's 
separation from service nor does the veteran so contend.  
Moreover, although the veteran testified that there were high 
blood pressure readings in service, physical examinations 
conducted in 1968, 1972 and upon separation in 1974 showed 
that no diastolic reading over 82 were made, and at no time 
during service were diastolic readings of 90 or greater 
documented.  In the year following service, there was no 
evidence at all submitted pertaining to treatment for 
hypertension.  Accordingly, it is clear that there is no 
evidence that the veteran's hypertension became manifested to 
a degree of 10 percent within one year of his retirement from 
service.  See 38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic 
Code 7101.  

The evidence clearly shows that it was not until more than a 
decade following service that a diagnosis of hypertension was 
first made.  The record further shows that the diagnosis of 
hypertension which was made many years after service, has 
never been etiologically linked by competent medical evidence 
to service or even to the year following service.  

The veteran himself has contended that an etiological link 
exists between service and the currently diagnosed 
hypertension.  However, as discussed above the veteran's lay 
opinion as to the etiology of his hypertension is not 
sufficient to well-ground the claim.

Therefore, because the veteran has met neither the second or 
third elements of Caluza, the Board is of the opinion that he 
has failed to present evidence of a well-grounded claim of 
entitlement to service connection for hypertension.  The 
benefit sought on appeal is accordingly denied.

III.  Hepatitis

Factual Background

The service medical records were negative for complaints, 
treatment or findings of hepatitis or for a diagnosis of 
hepatitis.

A private medical statement dated in March 1994 revealed that 
the veteran had been seen in April 1993 at which time liver 
function test abnormalities were shown and the veteran was 
documented as having chronic active hepatitis with liver 
biopsy.  A positive hepatitis C antibody was shown as was a 
positive hepatitis B core antibody.  Impressions of chronic 
active hepatitis C and previous hepatitis B were made.

Also received was a private medical statement of Dr. M. dated 
in March 1995. Therein, the doctor indicated that following 
elevated liver function tests conducted in December 1992, a 
diagnosis of Type C chronic active hepatitis with secondary 
thrombocytopenia was made and the veteran did undergo liver 
biopsy in April 1993.  

In August 1997, a private medical statement dated in January 
1995 with accompanying records was received.  Therein it was 
noted that the veteran had been referred with a diagnosis of 
hepatitis C and that his liver risk factors were 
experimentation with intravenous drugs as a teenager, with no 
use since that time.  The veteran denied having any blood 
transfusions or a family history of liver disease.  The 
statement indicated that a 1993 liver biopsy showed chronic 
active hepatitis with significant fibrosis.  The impression 
was that the veteran had hepatitis due to the hepatitis C 
virus and that he might have early cirrhosis of the liver on 
the basis of his liver biopsy and low platelet count.  

The veteran provided testimony at a hearing held at the RO in 
June 1998.  He testified with respect to hepatitis that he 
received a shot during service.  He stated that he was first 
told that he had hepatitis at the age of 55 following a 
physical examination.  He stated that he was under current 
treatment and medication for hepatitis.  

Analysis

The Board has determined that the veteran has not presented a 
well grounded claim of entitlement to service connection for 
hepatitis.

In this case, the veteran has met the first element of Caluza 
because he has submitted competent medical evidence 
establishing a current diagnosis of hepatitis.  However, the 
Board finds that he has not met either the second or third 
elements of Caluza because he has submitted no evidence of 
the incurrence or aggravation of his disease in service and 
no competent medical evidence of a nexus between his current 
diagnosis and any disease or injury in service. 

A review of the service medical records does not reveal a 
diagnosis of hepatitis nor was any symptomatology 
demonstrative of hepatitis shown during service.  
The evidence clearly shows that it was not until 1992, more 
than a decade following service that a diagnosis of hepatitis 
was first made.  The evidence further shows that the 
diagnosis of hepatitis, which was first made many years after 
service, has never been etiologically linked to service or 
even the year following service by competent evidence.  In 
fact, as shown in private medical statement dated in 1995, 
the only risk factor which has been identified is the 
veteran's intravenous drug use as a teenager.  

The veteran himself has contended that an etiological link 
exists between service and the currently diagnosed hepatitis, 
testifying that he had received a shot during service which 
he believed caused the hepatitis.  As discussed above, lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore that 
evidence does not establish that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Thus, the 
veteran's opinion as to the etiology of his hepatitis is not 
sufficient to well-ground the claim.

Therefore, because the veteran has met neither the second or 
third elements of Caluza, the Board finds that he has failed 
to present evidence of a well-grounded claim of entitlement 
to service connection for hepatitis.  The benefit sought on 
appeal is therefore denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well grounded 
claims of entitlement to service connection for hypertension 
or hepatitis.  The Board finds that the veteran has been 
accorded ample opportunity by the RO to present argument and 
evidence in support of his claims and that any error by the 
RO in deciding these claims on the merits, rather than being 
not well grounded, was not prejudicial to him.

Further, because the aforementioned claims are not well 
grounded, the VA is under no duty to further assist the 
veteran in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a).  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
which would make the service connection claim plausible, and 
thereby, well-grounded.  The Board's decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make his claims well grounded, namely, evidence 
of the claimed conditions in service and competent medical 
evidence establishing a link between service and currently 
diagnosed hypertension and hepatitis.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

A well-grounded claim not having been presented, entitlement 
to service connection for hypertension is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for hepatitis is denied.


REMAND

In a July 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a left 
shoulder disability.  The veteran filed a timely Notice of 
Disagreement as to that determination.  A Statement of the 
Case was issued in August 1996 and a substantive appeal was 
filed in September 1996.

Subsequently, by rating action of July 1999, the RO granted 
the claim of entitlement to service connection for a left 
shoulder disability for which a noncompensable evaluation was 
assigned.  In January 2000, the veteran's representative 
submitted a statement expressing disagreement with the 
noncompensable evaluation assigned for the left shoulder 
disability.  This statement meets the requirements of a 
Notice of Disagreement as set forth under 38 C.F.R. § 20.201.  
To date, no SOC has been issued with regard to this claim.

The Board finds that the issue of entitlement to an increased 
evaluation for a left shoulder disability has been placed in 
appellate status by the filing of a notice of disagreement 
(NOD) as to that issue.   Thus, the claim must be remanded to 
the RO for the preparation of a SOC.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [Pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
[noting in the comments that, if an issue is raised on the 
record for the first time before the Board, the proper course 
of action, consistent with the governing VA statutes and 
regulations, is for the Board to "remand" the issue to the RO 
for further development].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Accordingly, the Board will 
take the following action:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for a left shoulder disability, to 
include consideration of the July 1999 VA 
examination findings.

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (1999).  The case should 
only be returned to the Board following the issuance of the 
SOC if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

  It is now well settled that any NOD filed as to the service connection claim did not serve to confer appellate 
jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [overruling West v. Brown, 7 Vet. App. 
329 (1995) which held that a NOD to a service connection claim translated into a NOD for other "down-
stream element[s]" such as the evaluation assigned or the effective date of the award].


